NDFL 2458 (Rev. 11116)       Judgment in a Criminal Case
                             Sheet I


                                         UNITED STATES DISTRlCT COURT
                                               N orthem District of Florida
                                                                          )
              UNITED STATES OF AMERICA
                                                                          )
                                                                                  JUDGMENT IN A CRIMINAL CASE
                                    v.
                                                                                  Case Number:           3: I9cr67-001/MCR
                                                                          )
               OMAR BERNAL CASTANEDA                                      )       USM Number:            26448-017
                                                                          )
                                                                          )       Randall Lockhart (Appointed -AFPD)
                                                                          )       Defendant's Attorney
THE DEFENDANT:
1:8:J pleaded guilty to count(s)     One of the Indictment on July 31, 2019

0 pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
    after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                     Offense Ended              Count

8 U.S.C. § 1326(a)                 Illegal Reentry of a Previously Deported Alien                         April 14, 2019           One




       The defendant is sentenced as provided in pages 2 through          5
                                                                        ---         -
                                                                                    -    of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)   ------------
                        -
                                                 D is             Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                        October 15, 2019
                                                                        Date of Imposition of Judgment




                                                                        M. Casey Rodgers, United States District Judge
                                                                        Name and Title of Judge


                                                                        October
                                                                        Date        3t        , 2019
